*812Contrary to the defendant’s contention, the record supports the hearing court’s determination that the stop of the vehicle in which he was a passenger was based on reasonable suspicion. Accordingly, the Supreme Court, upon reargument, properly vacated its prior determination granting that branch of the defendant’s motion which was to suppress the physical evidence recovered, and thereupon denied that branch of the defendant’s motion (see People v Argyris, 99 AD3d 808 [2012] [decided herewith]). Skelos, J.P, Leventhal, Belen and Roman, JJ., concur.